Title: From Benjamin Franklin to Richard Price, 2 August 1784
From: Franklin, Benjamin
To: Price, Richard



My dear Friend,
Passy, Augt. 2. 1784.

I received your Favour of the 12th past with the Pamphlet of Advice to the Americans, for which I thank you much; it is excellent in itself, and will do us a great deal of Good. I communicated

immediately to Mr Dupont the Letter of Mr Turgot, thinking him the properest Person to consult on the Subject, as he has the Care of the Papers left by that great Man. He sent me thereupon the Note enclos’d dated July 26. and this Day brought me the Proof corrected, which I enclose; and gave me his Opinion that the whole Letter may well be printed, even with the manuscript part at the End, you only adding a Note to the purpose of what he has written. He only desires two small Omissions, which are mark’d and the Place of the words omitted to be fill’d with Points or Stars, to show that something is omitted. It will be well to send him if you please a few Copies, & I wish to have two or three myself.
M. Dupont waits while I write, so that I cannot enlarge. I receiv’d the former Letter you mention, and purpose writing to you soon. My best Respects to Mrs Price, & believe me ever, with sincere and great Esteem, Dear Sir, Your most obedient humble Servt.

B Franklin
Revd Dr Price

